Citation Nr: 1626121	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for coronary artery disease (CAD) for the period prior to May 30, 2011, and higher than 30 percent for the period since.

2.  Entitlement to an initial compensable rating for hypertension.
 
3.  Entitlement to an initial rating higher than 30 percent for bilateral hearing loss for the period prior to March 4, 2014, and higher than 70 percent for the period since.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1942 to October 1945. 

The bilateral hearing loss claim is on appeal to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection for bilateral hearing loss, effective September 20, 2004, at the 30 percent rate.  The Veteran appealed his initial rating.

The coronary artery disease and hypertension claims are on appeal to the Board from an August 2008 rating decision of the RO in St. Louis, Missouri, which implemented a July 2008 Board decision that granted entitlement to service connection for coronary artery disease and hypertension, effective in September 2004, both at the noncompensable (0 percent) rate.  The Veteran appealed his initial ratings.

In an August 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the initial rating for CAD from 0 to 30 percent, effective in May 2011. The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In October 2012, the Board remanded the coronary artery disease and hypertension issues to the AOJ for additional development.

In a March 2014 rating decision, the AOJ increased the Veteran's bilateral hearing loss to 50 percent, effective June 11, 2013, and to 70 percent, effective March 4, 2014.  The Veteran continued his appeal.  See AB, 6 Vet. App. at 35.

In a May 2014 rating decision, the AOJ determined that a clear and unmistakable error existed in granting a 50 percent for the Veteran's bilateral hearing loss, effective June 11, 2013.  The 30 percent was reinstated prior to March 4, 2014, and the 70 percent since March 4, 2014, was continued.  The Veteran continued his appeal.  See AB, 6 Vet. App. at 35.

In August 2014, the Board remanded the bilateral hearing loss to the AOJ for additional development.  The bilateral hearing loss issue has now been returned to the Board.

In the August 2014 decision, the Board granted the Veteran a total disability rating based on individual unemployability (TDIU).  The Board also denied the coronary artery disease and hypertension claims on their merits.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 rating decision, the AOJ implemented the TDIU grant, effective September 20, 2004.  In a September 2015 Memorandum Decision, the Court vacated the August 2014 Board decision and remanded the coronary artery disease and hypertension issues to the Board for further readjudication.  The Court did not disturb the TDIU grant.

The Board notes that additional evidence was submitted into the record following the most recent readjudication of the hypertension and coronary artery disease appeals in the March 2014 Supplemental Statement of the Case (SSOC).  The evidence is pertinent to those issues.  

To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issues.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to an initial compensable rating for CAD for the period prior to May 30, 2011, and higher than 30 percent for the period since; (2) entitlement to an initial compensable rating for hypertension; and (3) entitlement to a higher initial rating for hearing loss on an extraschedular basis; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to March 4, 2014, the Veteran had Level VII hearing loss in the right ear and Level V loss in the left ear.

2.  Since March 4, 2014, the Veteran has had, at worst, Level XI hearing loss in the right ear and Level VIII loss in the left ear.



CONCLUSION OF LAW

The criteria for initial schedular ratings higher than 30 percent for bilateral hearing loss for the period prior to March 4, 2014, and 70 percent for the period since, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in order to aid them in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for bilateral hearing loss.  As such, the claim is substantiated and VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in March 2015.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the March 2014 and March 2015 VA audiological examinations, it was noted that the Veteran reported that his bilateral hearing loss affected his ability to understand what people were saying in "just about any situation."  The Veteran also stated that he did not hear well at all and people have to shout at him to get him to hear them.  He indicated that his son reviewed his mail and goes with the Veteran for business stuff.  The Veteran reported that he cannot hear the words clear.  These reports are at least as complete as the descriptions that were found to be adequate in Martinak.

The Board is also satisfied as to substantial compliance with its August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included readjudicating his claim in the April 2015 Statement of the Case (SOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

There, is no further assistance that would be reasonably likely to aid the Veteran in substantiating the claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 30 percent evaluation prior to March 4, 2014, and a 70 percent evaluation since March 4, 2014, for his service-connected bilateral hearing loss under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  He seeks increased disability ratings.

Disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  












(CONTINUED ON NEXT PAGE)


38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  This provision applies to the right ear only, and thus each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, then the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, which results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  Each ear will be evaluated separately.  The situation under 38 C.F.R. § 4.86(b) does not apply to this case, as the Veteran has pure tone thresholds above 30 decibels in both ears at 1000 Hz.  The only exceptional pattern of hearing impairment that applies in this case is 38 C.F.R. § 4.86(a), which applies to the right ear only.

The Board will begin by discussing the 30 percent disability rating for the bilateral hearing loss, currently in effect from September 20, 2004, to March 3, 2014.

In February 2005, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
25
35
60
65
46
RIGHT
30
65
90
90
69

Using the Maryland CNC test, the speech recognition scores were 62 percent for the right ear and 60 percent for the left ear.  The mechanical application of the above test results compels a numeric designation of Level VII in the right ear and Level V in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a) or (b).  Under Table VI (38 C.F.R. § 4.85), the designation of Level VII hearing in the right ear and Level V hearing in the left ear requires the assignment of a 30 percent evaluation under DC 6100.  

In April 2006, the Veteran was provided a VA audiological examination.  However, pure tone thresholds, in decibels, were not provided.  

The remaining treatment records in the claims file do not provide contrary results to those discussed above.  Thus, based on the VA audiological examination, the Board finds that the Veteran is not entitled to a rating greater than 30 percent for his service-connected bilateral hearing loss prior to March 4, 2014.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

The Board will now address the 70 percent disability rating for the bilateral hearing loss, currently in effect since March 4, 2014.

On March 4, 2014, the Veteran was provided a VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
40
50
65
60
54
RIGHT
45
75
85
90
74

Using the Maryland CNC test, the speech recognition scores were 28 percent for the right ear and 50 percent for the left ear.  The mechanical application of the above test results compels a numeric designation of Level XI in the right ear and Level VIII in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a) or (b).  Under Table VI (38 C.F.R. § 4.85), the designation of Level XI hearing in the right ear and Level VIII hearing in the left ear requires the assignment of a 70 percent evaluation under DC 6100.  

In March 2016, the Veteran was provided another VA audiological examination.  The examination revealed the following pure tone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
45
70
80
90
71.25
RIGHT
50
80
95
90
78.75

Using the Maryland CNC test, the speech recognition scores were 44 percent for the right ear and 40 percent for the left ear.  The mechanical application of the above test results compels a numeric designation of Level IX in the right ear and Level IX in the left ear.  These results do not warrant the application of Table VIa under 38 C.F.R. § 4.86(a) or (b).  Under Table VI (38 C.F.R. § 4.85), the designation of Level IX hearing in the right ear and Level IX hearing in the left ear requires the assignment of a 60 percent evaluation under DC 6100.  

The remaining treatment records in the claims file do not provide contrary results to those discussed above.  Thus, based on the VA audiological examinations, the Board finds that the Veteran is not entitled to a rating greater than 70 percent for his service-connected bilateral hearing loss since March 4, 2014.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

The Veteran's lay testimony concerning the severity of his service-connected bilateral hearing loss is not competent (as measuring hearing loss requires audiologic expertise) and, thus, is probatively outweighed by the objective and credible VA medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent prior to March 4, 2014, and in excess of 70 percent since March 4, 2014, for the service-connected bilateral hearing loss at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, there are some reported symptoms that are not specifically listed in the rating schedule and implicit in the contentions is an assertion that the disability would cause marked interference with employment.  Therefore, the appeal is referred to the appropriate first line authority for a determination as to whether an extraschedular rating is warranted.  See Thun, 22 Vet. App. at 111.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board has granted TDIU and the RO has made the grant effective September 20, 2014.  There is no gap to fill.

Special Monthly Compensation (SMC)

Pursuant to 38 U.S.C. § 1114(s), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) is permanently housebound because of a service-connected disability or disabilities. See also 38 C.F.R. § 3.350(i) (2015). An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100 percent disabling. Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").   The Board's grant of TDIU, as shown by discussion in the prior decision, was based on the effects of PTSD and the heart disease.  Accordingly there is not a single disability rated total that could service as the basis for SMC at the housebound rate.  This matter could be revisited, if higher ratings are awarded on remand.


ORDER

Entitlement to higher initial schedular ratings for bilateral hearing loss is denied.



REMAND

A July 2008 Board decision granted entitlement to service connection for CAD and hypertension due to aggravation by the service-connected PTSD.  The AOJ implemented the Board decision in an August 2008 rating decision.  In assigning disability ratings for the CAD and hypertension, the Court, in its September 2015 memorandum decision, found that the AOJ did not first obtain a proper a medical opinion addressing when the service-connected PTSD was first incurred, whether the service-connected PTSD pre-existed, or even caused, the coronary artery disease and hypertension, whether the service-connected PTSD aggravated the coronary artery disease and hypertension, and a baseline of severity if aggravation was found.  38 C.F.R. § 3.310 (2015).  The Court also found that a medical opinion was needed to address the differences in the May 2012 and March 2014 VA examinations regarding whether the Veteran had congestive heart failure secondary to his service-connected coronary artery disease.  Accordingly, the Board finds that a VA medical opinion is necessary.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159.  Recent VA examinations should also be obtained upon remand.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (1995).  

As noted above, the Board is required to insure that entitlement to an extraschedular rating for hearing loss is initially adjudicated by the appropriate first line authority.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his hypertension and coronary artery disease with history of bypass grafting.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected hypertension should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected coronary artery disease, with history of bypass grafting, should be reported in detail.  

Specifically, the examiner should review the May 2012 and March 2014 VA examination reports, and explain whether the Veteran had congestive heart failure at any time since effective date for service connection for hypertension or CAD.  The examiner must also opine as to whether the Veteran has chronic congestive heart failure caused or aggravated by his CAD.

If the examiner finds that the Veteran did not have congestive heart disease during periods when examiners reported that he did have congestive heart failure; the examiner should provide reasons for the negative opinion.

All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  After obtaining the above examinations, obtain a VA medical opinion.  The claims file and a copy of this remand must be provided to the examiner for review.  

Specifically, the examiner is asked to address the following:

* When was the Veteran's service-connected PTSD first incurred?

* Is it at least as likely as not (at least 50 percent probability) that the Veteran's service-connected PTSD pre-existed his service-connected coronary artery disease?

* If pre-existing, then is it at least as likely as not (at least 50 percent probability) that the Veteran's service-connected PTSD caused his service-connected coronary artery disease?

* If pre-existing and no causation, then is it at least as likely as not (at least 50 percent probability) that the Veteran's service-connected PTSD aggravated his service-connected coronary artery disease? 

* If aggravation is found, the VA examiner must attempt to determine the Veteran's baseline coronary artery disease BEFORE the disability was aggravated by the service-connected PTSD.

* Is it at least as likely as not (at least 50 percent probability) that the Veteran's service-connected PTSD pre-existed his service-connected hypertension?

* If pre-existing, then is it at least as likely as not (at least 50 percent probability) that the Veteran's service-connected PTSD caused his service-connected hypertension?

* If pre-existing and no causation, then is it at least as likely as not (at least 50 percent probability) that the Veteran's service-connected PTSD aggravated his service-connected hypertension? 

* If aggravation is found, the VA examiner must attempt to determine the Veteran's baseline hypertension BEFORE the disability was aggravated by the service-connected PTSD.

All opinions should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

4.  Refer the issue of entitlement to higher initial ratings for bilateral hearing loss to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 3.321(b).

5.  If any benefits sought on appeal remain denied, issue an SSOC.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


